Citation Nr: 1700714	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  11-21 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a duodenum disorder, to include duodenitis.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1999 to August 1999, from September 2005 to October 2005, and from October 2007 to October 2008.  The Veteran had additional periods of active duty for training (ACDUTRA).

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In April 2012, the Veteran and his wife presented testimony in a videoconference hearing before the undersigned Acting Veterans' Law Judge (VLJ).  A transcript of the hearing is associated with the record.

This matter was remanded by the Board in May 2014, October 2014, and June 2015 for additional development.  For the reasons discussed below, further development is required.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a February 2012 statement, the Veteran reported an upcoming deployment that would begin in August 2012 and last one year.  The Board's June 2015 remand instructed the AOJ to obtain a copy of the Veteran's DD Form 214 or other appropriate confirmation of the Veteran's active duty service from August 2012 to August 2013, and obtain all service treatment records for this period of service.  A September 2015 request to the Defense Personnel Records Information Retrieval System (DPRIS) returned a negative response indicating that the Marine Corps had sealed the Veteran's DPRIS file, and that a request should be made to the Marine Corps Repository.  In response to a March 2016 follow-up request, the AOJ received a copy of the Veteran's DPRIS file in May 2016.  

Preliminarily, the Board notes that the May 2016 DPRIS file contains errors.  Specifically, pages 82 and 83 show the following: "Display Error (the image selected could not be displayed due to a problem with the image.)."  It is unclear what records, if any, were contained on these pages.  The AOJ should attempt to obtain the original documents that would be present on these pages.

Moreover, while the May 2016 file contains orders dated in August 2012, January 2013, May 2013, and June 2013, the file gives no indication of the nature of the Veteran's service from August 2012 forward.  The August 2012 orders indicate the Veteran was being transferred for an operation; however, the August 2012 order and January 2013 order indicated the Veteran did not meet the minimum profile standards for deployment.  These notations suggest the Veteran underwent medical evaluations during this period.  However, no service treatment records for this period of service were obtained, and no formal finding of unavailability was made.  Thus, a remand is in order to obtain any service treatment records for this period.  

Accordingly, the case is REMANDED for the following actions:

1.  Confirm the nature of the Veteran's duty service from August 2012 to August 2013, including any dates of active duty service, active duty for training (ACDUTRA), and inactive duty training (INACDUTRA).  A written summary of the obtained findings should be associated with the claims file.  

Additionally, obtain all service treatment records from this period of service.  Further, rescan or otherwise obtain copies of the records located on pages 82 and 83 of the May 2016 DPRIS file.

Efforts to obtain these records should be documented in the claims file.  

2.  Undertake any other development deemed warranted, then readjudicate the Veteran's claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
N. RIPPEL
Acting Veterans' Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




